                            Case 3:20-cv-03813-CRB Document 30 Filed 08/13/20 Page 1 of 2




                       1   Kerry S. Culpepper, HI Bar No. 9837, pro hac vice
                           Culpepper IP, LLLC
                       2   75-170 Hualalai Road, Suite B204
                           Kailua Kona, HI 96740
                       3
                           Tel: 808-464-4047
                       4   Fax: 202-204-5181
                           kculpepper@culpepperip.com
                       5
                           Tobi Clinton, (SBN 209554)
                       6   330 Vernon St., Unit 795
                           Roseville, CA 95678
                       7
                           Tel: 650-735-2137
                       8   Fax: 202-204-5181
                           tclinton@culpepperip.com
                       9
                           Attorneys for Certain Defendants
                   10

                   11                                 UNITED STATES DISTRICT COURT
                   12                              NORTHERN DISTRICT OF CALIFORNIA
                   13       HURRICANE ELECTRIC LLC,
                                                                             Case No.: 3:20-CV-3813-CRB
                   14                             Plaintiffs,
                   15              v.                                          NOTICE OF APPEARANCE OF KERRY S.
                                                                               CULPEPPER ON BEHALF OF
                   16       DALLAS BUYERS CLUB, LLC, et al.                    DEFENDANT DALLAS BUYERS CLUB,
                                                                               LLC (TX)
                   17                             Defendants.
                   18
                                     NOTICE OF APPEARANCE OF KERRY S. CULPEPPER ON BEHALF OF
                   19
                                           DEFENDANT DALLAS BUYERS, CLUB, LLC (TX)
                   20

                   21      TO:    The clerk of court and all parties of record

                   22             Please take notice that Kerry S. Culpepper, counsel for DALLAS BUYERS CLUB, LLC,
                   23
                           a California LLC; GLACIER FILMS 1, LLC; DOUBLE LIFE PRODUCTIONS, INC.;
                   24
                           VOLTAGE PICTURES, LLC; COOK PRODUCTIONS, LLC; WWE STUDIOS FINANCE
                   25
                           CORP.; MON, LLC; TBV PRODUCTIONS, LLC; CELL FILM HOLDINGS, LLC; VENICE PI,
                   26
                           LLC; I AM WRATH PRODUCTION, INC.; POW NEVADA, LLC; HEADHUNTER, LLC;
                   27

                   28      NICOLAS CHARTIER; AVI LERNER; VOLTAGE PRODUCTIONS, INC.; KILLING LINK
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                           1
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                            Case 3:20-cv-03813-CRB Document 30 Filed 08/13/20 Page 2 of 2




                       1   DISTRIBUTION and CRAIG J. FLORES, hereby further enters his appearance on behalf of

                       2   Defendant DALLAS BUYERS CLUB, LLC, a Texas LLC.
                       3

                       4
                                 DATED Kailua-Kona, Hawaii, August 13, 2020.
                       5

                       6                                         Respectfully Submitted,

                       7                                         CULPEPPER IP, LLLC

                       8
                                                                 /s/ Kerry S. Culpepper
                       9                                         Kerry S. Culpepper
                                                                 75-170 Hualalai Road, Suite B204
                   10                                            Kailua Kona, HI 96740
                                                                 Attorney for Defendants
                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                    2
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
